Name: Commission Regulation (EU) No 865/2014 of 8 August 2014 correcting the Spanish version of Regulation (EU) No 10/2011 on plastic materials and articles intended to come into contact with food Text with EEA relevance
 Type: Regulation
 Subject Matter: chemistry;  deterioration of the environment;  marketing;  health;  foodstuff
 Date Published: nan

 9.8.2014 EN Official Journal of the European Union L 238/1 COMMISSION REGULATION (EU) No 865/2014 of 8 August 2014 correcting the Spanish version of Regulation (EU) No 10/2011 on plastic materials and articles intended to come into contact with food (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular Article 5(1)(a), (c), (d), (e), (f), (h), (i) and (j) thereof, Whereas: (1) There is an error in the Spanish version of Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (2). Therefore a correction of the Spanish version is necessary. The other language versions are not affected. (2) Regulation (EU) No 10/2011 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the Spanish version.) Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2011. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 8 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 338, 13.11.2004, p. 4. (2) OJ L 12, 15.1.2011, p. 1.